DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a “blower” throughout.  Based on the common definition of “blower” in comparison to its use in the application, the term appears misdescriptive.  Does element 32 in fact “blow” or relate to movement of fluids?  
Claim 1 recites “allow a rotation direction… in an event of a rear collision.”  This language implies that the opposite rotation occurs only in a rear collision situation, but as it is not explicit, clarification is requested.  For purposes of examination, the opposite rotation was treated as occurring only in a rear collision situation (i.e. rotation of the seat back/stay during normal use would not cause opposite motion of the blower).  
Claim 15 recites “when the… seat back rotates… the blower is configured to rotate and tilt.”  As above, this implies that such rotation occurs only in a rear collision situation but is not explicit.  For purposes of examination, the rotation was treated as occurring only in a rear collision situation as with claim 1.  Moreover, the “blower is configured to rotate” language has been treated as referring to the opposite rotation direction introduced in line 9, but this should be clarified.  
Claims 2-14 and 16-18 are deemed indefinite at least because they are dependent on indefinite claims.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art discloses a variety of headrests arranged to rotate in the case of a collision (see for instance US 8201881 to Otsuka and US 7185950 to Pettersson), it does not disclose a blower configured to rotate in a direction opposite to a headrest stay in the event of a rear collision nor would it have been obvious to provide such.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636